  Case 19-33423        Doc 22 Filed 05/15/20 Entered 05/18/20 06:45:51                  Desc Main
                                Document      Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                                      )   BK No.:      19-33423
                                                            )
Karen L. Kulczycki ,                                        )   Chapter: 7
                                                            )
                                                                Honorable LaShonda Hunt
                                                            )
                                                            )
                                    Debtor(s)               )
                                                            )   Adv. No.:
                                                            )
                                                            )
                                    Plaintiff(s)
                                                            )
                                                            )
                                                            )
                                    Defendant(s)            )

         ORDER APPROVING TRUSTEE'S MOTION TO APPROVE SETTLEMENT
                           WITH TED KULCZYCKI

       THIS CAUSE COMING TO BE HEARD on the Trustee's MOTION TO APPROVE
SETTLEMENT OF CLAIMS AGAINST TED KULCZYCKI AND APPROVE SHORTENED
NOTICE, (the "Motion"), due notice being given to all parties entitled thereto, and the Court being fully
advised in the premises, IT IS HEREBY ORDERED:

   1. The Motion is granted; the terms of the Settlement Agreement as described in the Motion is
hereby approved.
   2. Shortened Notice of Seven Days of the Motion is approved.
   3. Ted Kulczycki shall tender to the trustee the amount of $20,000 (the "Settlement Payment") in
return for a full release of any and all claims arising in Case No. 2016 L 315 currently pending in the
Will County Circuit Court (the "State Court Case") within 14 days after entry of this order.
    4. Upon the Trustee's receipt of the Settlement Payment, Ted Kulczycki is authorized to dismiss the
State Court Case pursuant to the terms of this settlement.
   5. THe Trustee is authorized to distribute $15,000 of the Settlement Payment to Karen K. Kulcycki
as full and final resolution of her claimed exemption in the State Court case.

                                                          Enter:


                                                                    Honorable LaShonda A. Hunt

Dated: May 15, 2020                                                 United States Bankruptcy Judge

 Prepared by:
 Zane L. Zielinski (6278776)
 Daniel J. Nickel (6278133)
 THE LAW OFFICE OF ZANE L. ZIELINSKI, P.C.
 6336 North Cicero Avenue, Suite 201
 Chicago, Illinois 60646
 P: 773-981-4725
 Email: daniel@nickellawoffice.com
